Exhibit 10.1

 

AMENDED AND RESTATed ADVISORY AGREEMENT


THIS AMENDMENT AND RESTATEMENT TO ADVISORY AGREEMENT is entered into as of
December 24, 1986 between Universal Health Realty Income Trust, a Maryland
business trust (the “Trust”), and UHS of Delaware, Inc., a Delaware corporation
(the “Advisor”) is effective as of January 1, 2019.

WHEREAS, the Trust was organized under the laws of the State of Maryland,
initially for the purpose of acquiring, directly or indirectly, the real estate
of certain income producing health care-related facilities from and leasing the
facilities back to certain subsidiaries of Universal Health Services, Inc., a
Delaware corporation (“UHS”); and

WHEREAS, the Trust company currently owns numerous properties which it leases to
tenants engaged in the provision of heath care and child care services;

WHEREAS, the Advisor is a corporation engaged in the provision of management and
administrative services with respect to the ownership of health care and related
properties; and

WHEREAS, in connection with its investments, the Trust desires to continue
to  make use of the advice and assistance of the Advisor and certain facilities
and sources of information available to the Advisor, and to have the Advisor
undertake the duties and responsibilities hereinafter set forth, on behalf and
subject to the supervision of the Trust’s Board of Trustees (the “Trustees”),
all as provided for herein; and

WHEREAS, the Advisor is willing to render such services, subject to the
supervision of the Trustees, on the terms and conditions hereinafter set forth;
and

WHEREAS, the Trust intends to qualify as a real estate investment trust as
defined in the Internal Revenue Code of 1986, as amended, (said Code, as in
effect from time to time, together with any regulations and rulings thereunder,
being hereinafter referred to as the “Internal Revenue Code”).

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

1.General Duties of the Advisor. The Advisor shall use its best efforts to
supervise the operation of the Trust and to present to the Trust a continuing
and suitable investment program consistent with the investment policies and
objectives of the Trust. Subject to the supervision of the Trustees and upon
their direction, and consistent with the provisions of the Declaration of Trust,
the Advisor shall:

(a)serve as the Trust’s investment advisor, with its obligations to include
providing research and economic and statistical data in connection with the
Trust’s

 

--------------------------------------------------------------------------------

investments, and recommending changes in the Trust’s investment policies, when
appropriate;

(b)investigate and evaluate investment opportunities and recommend them to the
Trustees;

(c)manage the Trust’s short-term investments including the acquisition and sale
of money market instruments in accordance with the Trust’s policies;

(d)administer the day-to-day operations of the Trust, including payment of debts
and obligations in the ordinary course of business;

(e)investigate, select and conduct relations and enter into appropriate
contracts on behalf of the Trust with other individuals, corporations and
entities in furtherance of the investment activities of the Trust;

(f)upon request by the Trustees, act as attorney-in-fact or agent in acquiring
and disposing of investments and funds of the Trust and in handling, prosecuting
and settling any claims of or against the Trust;

(g)upon request by the Trustees, invest and reinvest any money of the Trust;

(h)obtain for the Trust, when appropriate, the services of property managers or
management firms to perform customary property management services and leasing
agents to perform customary leasing services with regard to the real estate
properties owned by or in the possession of the Trust, and perform such
supervisory or monitoring services on behalf of the Trust with respect to the
activities of such property managers or management firms and leasing agents as
would be performed by a prudent owner, including but not limited to closely
supervising the activities of such property managers or management firms and
leasing agents, visiting the properties, participating in property management
budgeting, reviewing the accounting of property income and expenses, reporting
on the financial status of the properties and reviewing and approving marketing
plans, but excluding the actual on-site property management functions performed
by said property managers or management firms;

(i)obtain for the Trust such services as may be required for other activities
relating to the investment portfolio of the Trust;

(j)administer such day-to-day bookkeeping and accounting functions as are
required for the proper management of the assets of the Trust, contract for
audits and prepare or cause to be prepared such reports as may be required by
any governmental authority in connection with the ordinary conduct of the
Trust’s business, including without limitation, periodic reports, returns or
statements required under the Securities Exchange Act of 1934, as amended, the
Internal Revenue Code, the securities and tax statutes of any jurisdiction in
which the Trust is obligated to file such reports, or the rules and regulations
promulgated under any of the foregoing services; and

 

--------------------------------------------------------------------------------

(k)provide office space and office equipment, the use of accounting or computing
equipment when required, and provide personnel necessary for the performance of
the foregoing services; and

(l)from time to time, or at any time requested by the Trustees, make reports
thereto of its performance of the foregoing services to the Trust.

In performing its services under this Advisory Agreement, the Advisor may
utilize facilities, personnel and support services of various of its Affiliates
(as defined below). The Advisor shall be responsible for paying such Affiliates
for their personnel and support services and facilities out of its own funds.
Notwithstanding the above, the Trust may request, and will pay for the direct
costs of, services provided by Affiliates of the Advisor provided that such
request is approved by a majority vote of those Trustees who (i) are not
Affiliates of UHS, the Advisor or of any Person who performs services for the
Trust and (ii) do not, directly or indirectly, perform any services for the
Trust except as a Trustee (the “Independent Trustees”).

As used in this Agreement, the term “Affiliate” means, as to any Person, (i) any
other Person directly or indirectly controlling, controlled by or under common
control with such Person, (ii) any other Person that owns beneficially, directly
or indirectly, five percent (5%) or more of the outstanding capital stock,
shares or equitable interests of such Person, or (iii) any officer, director,
employee, general partner or trustee of such Person or of any other Person
directly or indirectly controlling, controlled by or under common control with
such Person (excluding Trustees who are not otherwise an Affiliate of such
Person). The term ‘Person means and includes individuals, corporations, limited
partnerships, general partnerships, joint stock companies or associations, joint
ventures, associations, companies, trusts, banks, trust companies, land trusts,
business trusts, and other entities and governments and agencies and political
subdivisions thereof.

2.Bank Accounts. The Advisor shall establish and maintain one or more bank
accounts in its own name or, at the direction of the Trustees, in the name of
the Trust, and shall collect and deposit into such account or accounts and
disburse therefrom any monies on behalf of the Trust, provided that no funds in
any such account shall be commingled with any funds of the Advisor or any other
Person. The Advisor shall from time to time render an appropriate accounting of
such collections and payments to the Trustees and to the auditors of the Trust.

3.Protection of Investments. The Advisor shall use its best efforts, in
cooperation with the legal counsel to the Trust, as deemed appropriate in the
Advisor’s reasonable discretion, (a) to verify title to or procure title
insurance in respect of any property in which the Trust makes or proposes to
make any investment; (b) to verify that any mortgage securing any investment of
the Trust shall be a valid lien upon the mortgaged property according to its
terms; that any insurance or guaranty issued by the Federal Housing Authority,
the Veterans Administration or any similar agency of the United States or
Canada, or any subdivision thereof, or any private mortgage insurance company,
upon which the Trustees rely, is valid and in full force and effect and
enforceable according to its terms; and that any commitments to provide
permanent financing on property with respect to which the Trust is furnishing
interim loans are satisfactory; and (c) to carry on the policies from time to
time specified by the Trustees with regard to the protection of the Trust’s
investments.

 

--------------------------------------------------------------------------------

4.Records. The Advisor shall maintain appropriate books of account and records
relating to services performed pursuant hereto, which books of account and
records shall be available for inspection by representatives of the Trust upon
reasonable notice during normal business hours.

5.Information Furnished Advisor. The Trustees shall at all times keep the
Advisor fully informed with regard to the investment policies of the Trust, the
capitalization policy of the Trust, and generally the Trustees’ then-current
intentions as to the future of the Trust. In particular, the Trustees shall
notify the Advisor promptly of their intention to sell or otherwise dispose of
any of the Trust’s investments or to make any new investments. The Trust shall
furnish the Advisor with a certified copy of all financial statements, a signed
copy of each report prepared by independent certified public accountants, and
such other information with regard to its affairs as the Advisor may from time
to time reasonably request. The Trust shall retain legal counsel and accountants
to provide such legal and accounting advice and services as the Advisor or the
Trustees shall deem necessary or appropriate to adequately perform the functions
of the Trust, and shall have such legal counsel and accountants provide the
Advisor with such legal or accounting opinions and advice as the Advisor shall
reasonably request.

6.REIT Qualification. Anything else in this Agreement to the contrary
notwithstanding, the Advisor shall not take any action (including, without
limitation, furnishing or rendering services to tenants of property or managing
real property), which action, in its judgment made in good faith, or in the
judgment of the Trustees as transmitted to the Advisor in writing, would
(a) adversely affect the status of the Trust as a real estate investment trust
as defined and limited in the Internal Revenue Code or which would make the
Trust subject to the Investment Company Act of 1940, as amended, or (b) violate
any law, rule, regulation or statement of policy of any government body or
agency having jurisdiction over the Company or over its securities, or
(c) otherwise not be permitted by the Declaration of Trust or Bylaws of the
Trust, except if such action shall be ordered by the Trustees, in which event
the Advisor shall promptly notify the Trustees of the Advisor’s judgment that
such action or omission to act would adversely affect such status or violate any
such law, rule or regulation or the Declaration of Trust or Bylaws of the Trust
and shall refrain from taking such action pending further clarification or
instructions from the Trustees. In addition, the Advisor shall take such
affirmative steps which, in its judgment made in good faith, or in the judgment
of the Trustees as transmitted to the Advisor in writing, would prevent or cure
any action described in (a), (b) or (c) above.

7.Self-Dealing. Neither the Advisor nor any Affiliate of the Advisor shall sell
any property or assets to the Trust or purchase any property or assets from the
Trust, directly or indirectly, except as approved by a majority of the
Independent Trustees. In addition, except as otherwise provided in Sections 1,
10, or 12 hereof, or except as approved by a majority of the Independent
Trustees, neither the Advisor nor any Affiliate of the Advisor shall receive any
commission or other remuneration, directly or indirectly, in connection with the
activities of the Trust or any joint venture or partnership in which the Trust
is a party. Except for compensation received by the Advisor pursuant to
Section 10 hereof, all commissions or other remuneration received by the Advisor
or an Affiliate of the Advisor and not approved by the Independent Trustees
under Section 1 hereof or this Section 7 shall be reported to the Trust annually
within ninety (90) days following the end of the Trust’s fiscal year.

 

--------------------------------------------------------------------------------

8.No Partnership or Joint Venture. The Trust and the Advisor are not partners or
joint venturers with each other and neither the terms of this Advisory Agreement
nor the fact that the Trust and the Advisor have joint interests in any one or
more investments shall be construed so as to make them such partners or joint
venturers or impose any liability as such on either of them.

9.Fidelity Bond. The Advisor shall not be required to obtain or maintain a
fidelity bond in connection with the performance of its services hereunder.

10.Compensation. The Advisor shall be paid, for the services rendered by it to
the Trust pursuant to this Advisory Agreement, an annual advisory fee (the
“Fees”) equal to (.70% of the Average Invested Real Estate Assets of the Trust
(as defined below) as derived from the Trust’s consolidated balance sheet from
time to time.

For purposes of this Agreement, “Average Invested Real Estate Assets” of the
Trust shall be deemed to mean, for any period, the average of the aggregate book
value of the consolidated assets of the Trust invested, directly or indirectly,
in equity interests in and loans secured by real estate, before reserves for
depreciation or bad debts or other similar noncash reserves, computed by taking
the average of such values at the end of each month during such period; provided
that, if the last day of such period (the “Termination Date”) is on or after the
15th, but prior to the last day, of any month, such consolidated assets at the
Termination Date shall be included in computing such average as if the
Termination Date occurred at the end of a month.

The Fees shall be computed within thirty (30) days following the end of each
fiscal quarter. Such computations shall be based upon the Trust’s quarterly
financial statements and shall be in reasonable detail. A copy of such
computations shall promptly be delivered to the Advisor accompanied by payment
of the Fees shown thereon to be due and payable.

The payment of the aggregate annual Fees paid for any fiscal year shall be
subject to adjustment as of the end of each fiscal year. On or before the 30th
day after public availability of the Trust’s annual audited financial statements
for each fiscal year, the Trust shall deliver to the Advisor an Officer’s
Certificate (a ‘Certificate’) reasonably acceptable to the Advisor and certified
by an authorized officer of the Trust setting forth (i) the Average Invested
Real Estate Assets for the Trust’s fiscal year ended upon the immediately
preceding December 31, and (ii) the Trust’s computation of the Fees payable for
said fiscal year.

If the aggregate annual Fees payable for said fiscal year as shown in such
Certificate exceed the aggregate amounts previously paid with respect thereto by
the Trust, the Trust shall include its payment for such deficit and deliver the
same to the Advisor with such Certificate; provided, however, that if at the
time such Certificate is prepared the Trust enjoys a credit against Fees not yet
due pursuant to Section 13 hereof, the Trust shall apply such credit to offset
such deficit and shall not make any payment pursuant to this paragraph except to
the extent that such deficit exceeds such credit.

If the aggregate annual Fees payable for said fiscal year as shown in such
Certificate are less than the aggregate amounts previously paid with respect
thereto by the Trust, the Trust shall specify in such Certificate whether the
Advisor should (i) remit to the Trust its payment in

 

--------------------------------------------------------------------------------

the amount equal to such difference (in which case the Advisor shall remit its
payment within ten (10) days of receipt of such Certificate) or (ii) grant the
Trust a credit against the Fees next coming due in the amount of such difference
until such amount has been fully paid or otherwise discharged. All credits
granted pursuant to clause (ii) of the previous sentence and pursuant to
Section 13 hereof shall be aggregated and carried forward until the aggregate
amount thereof shall have been applied to offset Fees and other amounts as
provided herein.

Any difference between the Fees for any fiscal year as shown in such Certificate
and the total amount of Fees for such fiscal year previously paid by the Trust,
whether in favor of the Advisor or the Trust, shall bear interest (calculated on
the basis of a 365-day year) at the rate of interest announced publicly by JP
Morgan Chase & Co. of New York (“JPM”), in New York, New York, as such bank’s
“base rate” as of the last day of such fiscal year, which interest shall accrue
from and including the last day of such fiscal year to and excluding the date on
which the amount of such difference shall be fully paid or otherwise discharged,
and which interest, if payable by the Trust, may be offset as aforesaid by
credits for Fees not yet payable.

11.Expenses of the Advisor. Without regard to the compensation received by the
Advisor from the Trust pursuant to this Advisory Agreement, the Advisor shall
bear the following expenses incurred in connection with the performance of its
duties under this Advisory Agreement:

(a)employment expenses of the personnel employed by the Advisor (other than fees
paid and reimbursement of expenses made to independent managers, independent
contractors, mortgage servicers, consultants, managers, local property managers
or agents employed by or on behalf of the Trust including such persons or
entities which may be Affiliates of the Advisor when acting in any such
capacity, all of which shall be the responsibility of the Trust), including but
not limited to, salaries, wages, payroll taxes and the cost of employee benefit
plans;

(b)travel and other expenses of directors, officers and employees of the
Advisor, except out-of-pocket expenses of such persons who are Trustees or
officers of the Trust incurred in their capacities as Trustees or officers of
the Trust;

(c)rent, telephone, utilities, office furniture, equipment and machinery
(including computers, to the extent utilized) and other office expenses of the
Advisor, except to the extent such expenses relate solely to an office
maintained by the Trust separate from the office of the Advisor; and

(d)miscellaneous administrative expenses incurred in supervising, monitoring and
inspecting real property and other investments of the Trust or relating to
performance by the Advisor of its obligations hereunder.

12.Expenses of the Trust. Except as expressly otherwise provided in this
Advisory Agreement, the Trust shall pay all its expenses not payable by the
Advisor, and, without limiting the generality of the foregoing, it is
specifically agreed that the following expenses of the Trust shall be paid by
the Trust and shall not be paid by the Advisor:

(a)the cost of borrowed money;

 

--------------------------------------------------------------------------------

(b)taxes on income and taxes and assessments on real property, if any, and all
other taxes applicable to the Trust;

(c)legal, auditing, accounting, underwriting, brokerage, listing, reporting,
registration and other fees, and printing, engraving and other expenses and
taxes incurred in connection with the issuance, distribution, transfer, trading,
registration and stock exchange listing of the Trust’s securities;

(d)expenses of organizing, revising, amending, converting, modifying or
terminating the Trust;

(e)fees and expenses paid to Trustees and officers who are not employees or
Affiliates of the Advisor, independent advisors, independent contractors,
mortgage servicers, consultants, managers, local property managers or management
firms, leasing agents, accountants, attorneys and other agents employed by or on
behalf of the Trust and out-of-pocket expenses of Trustees of the Trust who are
employees or Affiliates of the Advisor to the extent set forth in Section 11(b)
above;

(f)Expenses directly connected with the acquisition, disposition and ownership
of real estate interests or other property (including the costs of foreclosure,
insurance premiums, legal services, brokerage and sales commissions,
maintenance, repair, improvement and local management of property), other than
expenses with respect thereto of employees of the Advisor to the extent that
such expenses are to be borne by the Advisor pursuant to Section 11 above;

(g)all insurance costs incurred in connection with the Trust (including officer
and trustee liability insurance);

(h)expenses connected with payments of dividends or Interest or contributions in
cash or any other form made or caused to be made by the Trustees to holders of
securities of the Trust;

(i)all expenses connected with communications to holders of securities of the
Trust and other bookkeeping and clerical work necessary to maintaining relations
with holders of securities, including the cost of printing and mailing
certificates for securities and proxy solicitation materials and reports to
holders of the Trust’s securities;

(j)transfer agent’s, registrar’s and indenture trustee’s fees and charges;

(k)legal, accounting and auditing fees and expenses; and

(l)expenses relating to any office or office facilities maintained by the Trust
separate from the office of the Advisor.

13.Annual Operating Expenses Limitation Requiring Refunds by the Advisor. There
shall be a limitation (the ‘‘Limitation-’) on Operating Expenses (as defined
below) of the Trust for each fiscal year which shall be the lower of the
following:

 

--------------------------------------------------------------------------------

(a)the greater of (i) 2% of the Average Invested Real Estate Assets of the Trust
for such fiscal year or (ii) 25% of the Net Income (as defined below) of the
Company for such fiscal year; or

(b)the lowest of any applicable operating expense limitations that may be
imposed by law or regulation in a state in which any securities of the Trust are
or will be qualified for sale or by a national securities exchange on which any
securities of the Trust are or may be listed, as such limitations may be altered
from time to time.

For purposes of this Advisory Agreement, ‘Operating Expenses’ for any fiscal
year shall be calculated on the basis of the Trust’s annual audited financial
statements and shall be deemed to mean the aggregate annual expenses regarded as
ordinary operating expenses in accordance with generally accepted accounting
principles (including the Fees), exclusive of the following:

(i)the expenses set forth in Section 12 hereof;

(ii)noncash provisions for depreciation, depletion and amortization;

(iii)losses on the disposition of assets and provisions for such losses, and

(iv)other extraordinary charges including, without limitation, litigation costs.

For purposes of this Advisory Agreement, “Net Income” for any fiscal year shall
be calculated on the basis of the Trust’s audited financial statements and shall
be deemed to mean total revenues applicable to such fiscal year, less the
expenses applicable to such fiscal year, other than additions to reserves for
depreciation or bad debts or other similar noncash reserves, determined in
accordance with generally accepted accounting principles.

On or before the 30th day after public availability of the Trust’s annual
audited financial statements for each fiscal year, the Advisor will refund (to
the extent of the aggregate Fees it has received for such fiscal year) to the
Trust the amount, if any, by which the Operating Expenses exceeded the
Limitation unless the majority of the Independent Trustees shall have made a
finding that based upon such unusual and non-recurring factors as they deem the
case, a higher level of expenses is justified for such year, any such findings
and the reasons therefore shall be referenced in the Minutes of the meeting of
the Trustees.

14.Limits of Advisor Responsibility. The Advisor assumes no responsibility other
than to render the services described herein in good faith and shall not be
responsible for any action of the Trustees in following or declining to follow
any advice or recommendation of the Advisor. The Advisor, its shareholders,
directors, officers, employees and Affiliates will not be liable to the Trust,
its shareholders, or others, except by reason of acts constituting bad faith,
misconduct or negligence. The Trust shall reimburse, Indemnify and hold harmless
the Advisor, its shareholders, directors, officers and employees and its
Affiliates for and from any and all expenses, losses, damages, liabilities,
demands, charges and claims of any nature whatsoever in respect to or arising
from any acts or omissions of the Advisor undertaken in good faith and in
accordance with the standard set forth above pursuant to the authority granted
to it by this Advisory Agreement.

 

--------------------------------------------------------------------------------

15.Other Activities of Advisor. Nothing . herein shall prevent the Advisor or
its Affiliates from engaging in other activities or businesses or from acting as
advisor to any other Person (including other real estate investment trusts) or
from managing other investments including those of investors or investments
advised, sponsored or organized by the Advisor even though such Person has
investment policies and objectives similar to those of the Trust; provided,
however, that the Advisor shall notify the Trust in writing in the event that it
does so act (or intends to so act) as an advisor to another real estate
investment trust. The Advisor may also render such services to joint ventures
and partnerships in which the Trust is a co-venturer or partner and to the other
entities in such joint ventures and partnerships. The Advisor shall be free from
any obligation to present to the Trust any particular investment opportunity
which comes to the Advisor. In addition, nothing herein shall prevent any
stockholder or Affiliate of the Advisor from engaging in any other business or
from rendering services of any kind to any other corporation, partnership or
other entity (including competitive business activities).

Directors, officers, employees and agents of the Advisor or of its Affiliates
may serve as Directors, officers, employees, agents, nominees or signatories of
the Trust. When executing documents or otherwise acting in such capacities for
the Trust, such persons shall use their respective titles in the Trust. Such
persons shall receive from the Trust no compensation for their services to the
Trust in any such capacities.

16.Term; Termination. This Advisory Agreement shall continue in force and effect
until December 31, 2019 and is renewable annually thereafter by the Trust, if a
majority of the Independent Trustees determines that the Advisor’s performance
has been satisfactory.

Notwithstanding any other provision of this Advisory Agreement to the contrary,
this Advisory Agreement, or any extension thereof, may be terminated by either
party thereto upon at least sixty (60) days’ written notice to the other party
specifying the effective date of such termination, pursuant to a majority vote
of the Independent Trustees, or, in the case of a termination by the Advisor, by
a majority vote of the directors of the Advisor; provided, however, that, except
for a termination by the Trust pursuant to Section 17 or paragraph (b), (c) or
(d) of Section 18, neither party shall be entitled to terminate this agreement
unless the effective date of such termination is at the end of a month.

Section 19 hereof shall govern the rights, liabilities and obligations of the
parties upon termination of this Advisory Agreement, and except as provided in
Section 19, such termination shall be without further liability of either party
to the other, other than for breach or violation of this Agreement prior to
termination.

17.Assignment. The Trust may terminate this Advisory Agreement at any time in
the event of its assignment by the Advisor except an assignment to a
corporation, association, trust, or other successor organization which may take
over the property and carry on the affairs of the Advisor, provided that
following such assignment the Persons who controlled the operations of the
Advisor on the date that such Advisor became advisor to the Trust shall control
the operation of the successor organization, including the performance of its
duties under this Advisory Agreement, and they shall be bound by the same
restrictions by which they were bound prior to such assignment; however, if at
any time subsequent to such an assignment such Persons shall cease to control
the operations of the successor organization, the Trust may thereupon terminate

 

--------------------------------------------------------------------------------

this Agreement. Such an assignment or any other assignment of this Agreement by
the Advisor shall bind the assignee hereunder in the same manner as the Advisor
is bound hereunder. This Advisory Agreement shall not be assignable by the Trust
without the prior written consent of the Advisor, except in the case of any
assignment by the Trust to a Person which is the successor to the Trust, in
which case such successor shall be bound hereby and by the terms of said
assignment in the same manner and to the same extent as the Trust is bound
hereby. Any successor organization that is a permitted assignee under this
paragraph, whether a successor to the Advisor or to the Trust, shall be
obligated to execute such agreements, certificates or other documents as the
non-assigning party shall reasonably request to evidence that such successor
organization is bound hereby.

18.Default, Bankruptcy, Etc. of the Advisor. At the sole option of the Trust,
this Advisory Agreement may be terminated immediately upon written notice of
such termination from the Trustees to the Advisor if any of the following events
shall have occurred:

(a)the Advisor shall have violated or failed to comply with any provision of
this Advisory Agreement and, after notice from the Trustees of such violation,
shall have failed to cure such default within thirty (30) days;

(b)a petition shall have been filed against the Advisor for an involuntary
proceeding under any applicable bankruptcy, insolvency or other similar law now
or hereafter in effect, and such petition shall not have been dismissed within
sixty (60) days of filing; or a court having jurisdiction shall have appointed a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of the Advisor for any substantial portion of its property, or ordered
the winding up or liquidation of its affairs, and such appointment or order
shall not have been rescinded or vacated within sixty (60) days of such
appointment or order;

(c)the Advisor shall have commenced a voluntary proceeding under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or shall
have made any general assignment for the benefit of creditors, or shall have
failed generally to pay its debts as they become due; or

(d)if the terms of this Agreement impair the status of the Trust as a real
estate investment trust, unless the parties prepare amendments thereto as
necessary to restore such status, or if, for any reason other than the terms of
this Agreement, the continuation of the contractual relationship would
jeopardize such status.

The Advisor agrees that, if any of the events specified in Paragraphs (a), (b)
or (c) of this Section 18 shall occur, it will give written notice thereof to
the Trustees as promptly as practicable, and in any event within seven (7) days,
following the occurrence of such event.

19.Action Upon Termination. From and after the effective date of any termination
of this Agreement pursuant to Sections 16, 17 or 18 hereof, the Advisor shall be
entitled to no compensation for services rendered hereunder, but shall be paid,
on a pro rata basis, all compensation due for services performed prior to such
termination, subject to reduction as set forth in the Certificate referred to
below. To the extent that any calculations under this Agreement

 

--------------------------------------------------------------------------------

are to be performed on the basis of annual audited, or quarterly or monthly
unaudited, financial statements, and if such termination shall become effective
on a date other than the end of a year, quarter or month, then such calculations
shall nonetheless be performed on the basis of available financial information.
Upon such termination, the Advisor shall cooperate with the Trust and take all
reasonable steps requested by the Trust to assist the Trustees in making an
orderly transition of the advisory function, including execution of such
agreement, certificates or other documents as the Trust shall reasonably
request. In addition, the Advisor immediately shall:

(a)pay over to the Trust all monies collected and held for the account of the
Trust by it pursuant to this Advisory Agreement;

(b)deliver to the Trustees a full and complete accounting, including a statement
showing all sums collected by it and a statement of all sums held by it for the
period commencing with the date following the date on its last accounting to the
Trustees; and

(c)deliver to the Trustees all property and documents of the Trust then in its
custody or possession.

The amount of Fees, if any, paid to the Advisor upon termination shall be
determined as follows. On or before the 30th day after termination the Trust
shall deliver to the Advisor a Certificate reasonably acceptable to the Advisor
and certified by an authorized officer of the Trust setting forth information of
the same type that would be included in Certificates delivered pursuant to
Sections 10 and 13 for purposes of calculating Fees, Total Operating Expenses
and the Limitation, but calculated for the portion of the Trust’s fiscal year
ended as of the effective date of termination. To the extent that (i) Fees
payable for such period as shown on such Certificate shall exceed (ii) the sum
of (A) Fees actually paid for such period plus (B) any amounts required to be
refunded by the Advisor with respect to such period pursuant to Section 13 plus
(C) all credits accumulated by the Trust pursuant to Sections 10 and 13 and not
theretofore applied to offset Fees or other amounts hereunder, the Trust shall
make a payment to the Advisor in the amount of such excess. To the extent that
the amount specified in (i) is less than the amount specified in (ii), the
Advisor shall make a payment to the Trust in the amount of such deficit.

Any payment to be made upon termination as aforesaid, whether in favor of the
Advisor or the Trust, shall bear interest (calculated on the base of a 365-day
year) at the rate of interest announced publicly by JPM, in New York, New York,
as JPM’s ‘base rate” as of the effective date of termination, which interest
shall accrue from and including the effective date of termination to and
excluding the date on which the amount of such difference shall be fully paid or
otherwise discharged.

20.Trustees Action. Wherever action on the part of the Trustees is contemplated
by this Agreement, action by a majority of the Trustees, including a majority of
the Independent Trustees, shall constitute the action provided for herein.

21.Limitation of Liability. THE DECLARATION OF TRUST ESTABLISHING UNIVERSAL
HEALTH REALTY INCOME TRUST, FILED AUGUST 6, 1986, A COPY OF WHICH, TOGETHER WITH
ALL AMENDMENTS THERETO (THE “DECLARATION”), IS DULY FILED IN THE OFFICE OF THE
DEPARTMENT OF

 

--------------------------------------------------------------------------------

ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND, PROVIDES THAT THE NAME
“UNIVERSAL HEALTH REALTY INCOME TRUST,” REFERS TO THE TRUSTEES UNDER THE
DECLARATION COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY; AND
TEAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF THE TRUST SHALL BE
HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR
CLAIM AGAINST, THE TRUST. ALL PERSONS DEALING WITH THE TRUST, IN ANY WAY, SHALL
LOOK ONLY TO THE ASSETS OF THE TRUST FOR THE PAYMENT OF ANY SUM OR THE
PERFORMANCE OF ANY OBLIGATION.

22.Notices. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing unless some other method of giving such
notice, report or other communication is accepted by the party to whom it is
given, and shall be given by being delivered at the following addresses to the
parties hereto:

The Trustees and/or the Trust:

Universal Health Realty Income Trust
Universal Corporate Center
367 South Gulph Road
P.O. Box 61558
King of Prussia, PA 19406

Attention: President

Copy to:

Norton Rose Fulbright US LLP
1301 Avenue of the Americas
New York, New York 10019

Attention: Warren J. Nimetz

The Advisor:

UHS of Delaware, Inc.
Universal Corporate Center
367 South Gulph Road
King of Prussia, PA 19406

Attention: Chief Financial Officer

 

--------------------------------------------------------------------------------

Copy to:

Norton Rose Fulbright US LLP
1301 Avenue of the Americas
New York, New York 10019

Attention: Warren J. Nimetz

Such notice shall be effective upon its receipt by the party to whom it is
directed. Either party hereto may at any time give notice to the other party in
writing of a change of its address for purposes of this Section 22.

23.Amendments; Waiver. This Agreement shall not be amended, changed, modified,
terminated, or discharged in whole or in part except by an instrument in writing
signed by each of the parties hereto, or by their respective successors or
assigns, or otherwise as provided herein. No provision hereof may be waived
except by written instrument signed by the party to be charged with such waiver.
No waiver of any term, provision or condition of this Agreement in any one or
more instances shall be deemed to be or be construed as a further or continuing
waiver of any such term, provision or condition or as a waiver of any other
term, provision or condition of this Agreement.

24.Successors and Assigns. This Agreement shall be binding upon any successors
or permitted assigns of the parties hereto as provided herein.

25.Governing Law. The provisions of this Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania.

26.Captions. The captions included herein have been inserted for ease of
reference only and shall not be construed to affect the meaning, construction or
effect of this Agreement.

27.Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes and
cancels any pre-existing agreements with respect to such subject matter.

28.Attorneys’ Fees. If any legal action is brought for the enforcement of this
Agreement, or because of an alleged dispute, breach, default or
misrepresentation in connection with any of the provisions of this Agreement,
the successful or prevailing party or parties shall be entitled to recover
reasonable attorneys’ fees and other costs incurred in that action in addition
to any other relief to which it or they may be entitled.

29.Accounting Matters. All accounting terms used herein shall be interpreted,
and all accounting determinations to be made hereunder shall be made, in
accordance with generally accepted accounting principles consistently applied.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written.

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST


By/s/ Alan B. Miller
Title: President and Chief Executive Officer

UHS OF DELAWARE, INC.


By /s/ Steve Filton
Title: Executive Vice President and Chief Financial Officer

 